DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 and 18-20 objected to because of the following informalities.  Appropriate correction is required.
In clam 1, line 8, it appears the word -- the -- should be inserted before the phrase “second acceleration signals”.
In claim 19, line 1, it appears the word -- the -- should be inserted before the phrase “processing circuit”.
In claim 19, line 10, the phrase “the disturbed acceleration signals” should be changed to -- the disturbed or noise acceleration signals -- to provide antecedent basis consistency.  In line 11, the phrase “the disturbed acceleration signals” should be changed to -- the disturbed or noise acceleration signals -- to provide antecedent basis consistency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 9, 13-14, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8,10-13,18 of copending Application No. 17/164,074 (Datema). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the Datema copending application.  Therefore, the claims in the Instant application are not patentably distinct from the claims in the copending application of Datema.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-9, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0355160 (Berman).
With regards to claim 1, Berman discloses a concrete mixture measurement system comprising, as illustrated in Figures 1-19, a mixer vehicle (e.g. as illustrated in Figure 1) comprising a mixer drum 10; a first acceleration sensor 170 (e.g. paragraph [0120]; positioned in base 130,230 of the sensor system; Figures 4,5,11) and a second acceleration sensor  120a-120d (e.g. strain gauges to measure forces; paragraph [0082]); the first acceleration sensor 170 is configured to produce first acceleration signals (paragraph [0120]) and the second acceleration sensor 120a-120d is configured to measure accelerations within the mixer drum to produce second acceleration signals (paragraphs [0080],[0082]); a controller 12,140,240 configured to receive the first acceleration signals from the first acceleration sensor and second acceleration signals from the second acceleration sensor (paragraphs [0081],[0095]); determine a presence of material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraphs [0083],[0095],[0120]); determine one or more properties of the material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraphs [0019],[0083], [0092]-[0097]).  (See, paragraphs [0077] to [0144]).
With regards to claim 2, Berman further discloses the one or more properties include a degree of homogeneity of the material, a slump of the material, and a consistency of the material.  (See, paragraphs [0001],[0090] to [0092])
With regards to claim 4, Berman further discloses the first acceleration signals are undisturbed signals (e.g. undisturbed since first accelerometer 170 positioned outside the mixer) and the second acceleration signals are disturbed acceleration signals (e.g. disturbed since second accelerometer 120a-120d positioned inside the mixer where concrete mixture is present).
With regards to claim 5, Berman further discloses the controller 12,140,240 is further configured to determine an entry angle and an exit angle of the material within the mixer drum based on the first acceleration signals and the second acceleration signals.  (See, paragraph [0125]; Figure 2).
With regards to claim 6, Berman further discloses the controller 12,140,240 is further configured to determine any of a volume, and a weight based on the entry angle and the exit angle of the material.  (See, paragraphs [0120],[0125],[0126]).
With regards to claim 7, Berman further discloses the controller 12,140,240 is further configured to validate the weight of the material within the mixer drum by comparing the weight determined based on the entry angle and the exit angle of the material to a weight determined by a concrete buildup algorithm.  (See, paragraphs [0125],[0126],[0083],[0108],[0143]).
With regards to claim 8, Berman further discloses the controller 12,140,240 is further configured to use the weight of the material to adjust an operation of one or more systems or devices of the mixer vehicle.  (See, paragraphs [0096],[0097],[0120],[0143],[0144]).
With regards to claim 9, Berman further disclose the controller 12,140,240 is further configured to determine a slump of the material present in the mixer drum based on the first acceleration signals and the second acceleration signals.  (See, paragraphs [0120],[0125],[0126],[0143],[0144]).
With regards to claim 12, Berman further discloses the first acceleration sensor and the second acceleration sensor are positioned on a probe 100 such that the probe comprises a urethane cover 150.  (See, paragraph [0111]; Figure 7).
With regards to claims 13-14 and 16-18, the claims are commensurate in scope with claims 1-2,4-5,9 and are rejected for the same reasons as set forth above.
With regards to claims 19-20, the claims are directed to method claims and are commensurate in scope with the apparatus claims 1,4,7-9 and are rejected for the same reasons as set forth above.

Claims 1-2, 4-9, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0361492 (Datema et al.).
With regards to claim 1, Datema et al. discloses monitoring system for obtaining property value of a mixer vehicle comprising, as illustrated in Figures 1-13, a mixer vehicle 10 comprising a mixer drum 102; a first acceleration sensor 140 (e.g. accelerometer positioned on/around/within mixing vehicle; paragraph [0041]; Figures 1,10) and a second acceleration sensor 140 (e.g. angular acceleration sensor positioned within the mixer drum; paragraph [0039]; Figures 1,10); the first acceleration sensor 140 is configured to produce first acceleration signals (paragraph [0041]) and the second acceleration sensor 140 is configured to measure accelerations within the mixer drum to produce second acceleration signals (e.g. rotational acceleration; paragraph [0039]); a controller 160 configured to receive the first acceleration signals from the first acceleration sensor and second acceleration signals from the second acceleration sensor (paragraphs [0043] to [0049], [0053] to [0058]); determine a presence of material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraphs [0043] to [0049], [0053] to [0058]); determine one or more properties of the material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraph [0039],[0042],[0047],[0049]).  (See, paragraphs [0021] to [0118]).
With regards to claim 2, Datema et al. further discloses the one or more properties include a degree of homogeneity of the material, a slump of the material, and a consistency of the material.  (See, paragraph [0039],[0042],[0047],[0049])
With regards to claim 4, Datema et al. further discloses the first acceleration signals are undisturbed signals (e.g. undisturbed since first accelerometer 140 positioned outside the mixer) and the second acceleration signals are disturbed acceleration signals (e.g. disturbed since second accelerometer 140 positioned inside the mixer where concrete mixture is present).
With regards to claim 5, Datema et al. further discloses the controller 160 is further configured to determine an entry angle and an exit angle of the material within the mixer drum based on the first acceleration signals and the second acceleration signals.  (See, paragraphs [0039],[0062] to [0065],[0079],[0090]).
With regards to claim 6, Datema et al. further discloses the controller 160 is further configured to determine any of a volume, and a weight based on the entry angle and the exit angle of the material.  (See, paragraphs [0047],[0049],[0055]).
With regards to claim 7, Datema et al. further discloses the controller 160 is further configured to validate the weight of the material within the mixer drum by comparing the weight determined based on the entry angle and the exit angle of the material to a weight determined by a concrete buildup algorithm.  (See, paragraphs [0058],[0073],[0076],[0100]).
With regards to claim 8, Datema et al. further discloses the controller 160 is further configured to use the weight of the material to adjust an operation of one or more systems or devices of the mixer vehicle.  (See, paragraphs [0057],[0058],[0070],[0071],[0073]).
With regards to claim 9, Datema et al. further disclose the controller 160 is further configured to determine a slump of the material present in the mixer drum based on the first acceleration signals and the second acceleration signals.  (See, paragraph [0039],[0047],[0054],[0055]).
With regards to claims 13-14 and 16-18, the claims are commensurate in scope with claims 1-2,4-5,9 and are rejected for the same reasons as set forth above.
With regards to claims 19-20, the claims are directed to method claims and are commensurate in scope with the apparatus claims 1,4,7-9 and are rejected for the same reasons as set forth above.

Claims 1-2, 4, 9-10, 13-14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0108421 (Beaupre et al.).
With regards to claim 1, Beaupre et al. discloses a system for obtaining rheological property value comprising, as illustrated in Figures 1-10, a mixer vehicle 1 comprising a mixer drum 2; a first acceleration sensor 65,72 (e.g. position sensor that can be a MEMS accelerometer positioned in electronic module 18 of the base 11 of probe 10; paragraph [0043]; Figures 3-4) and a second acceleration sensor 14,42 (e.g. load cell includes strain gauges to measure force positioned in inner member 15 of the probe 10; paragraph [0034]; Figure 3); the first acceleration sensor 65 is configured to produce first acceleration signals (paragraph [0043]) and the second acceleration sensor 14,42 is configured to measure accelerations within the mixer drum to produce second acceleration signals (paragraphs [0034],[0075],[0076]); a controller 62 configured to receive the first acceleration signals from the first acceleration sensor and second acceleration signals from the second acceleration sensor (paragraphs [0039], [0043]); determine a presence of material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraphs [0049],[0098],[0099], [0108],[0109]); determine one or more properties of the material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraph [0028],[0092]).  (See, paragraphs [0026] to [0119]).
With regards to claim 2, Beaupre et al. further discloses the one or more properties include a degree of homogeneity of the material, a slump of the material, and a consistency of the material.  (See, paragraph [0093],[0094],[0099],[0104],[0049])
With regards to claim 4, Beaupre et al. further discloses the first acceleration signals are undisturbed signals (e.g. undisturbed since first accelerometer 65,72 positioned outside the mixer) and the second acceleration signals are disturbed acceleration signals (e.g. disturbed since second accelerometer 14,42 positioned inside the mixer where concrete mixture is present).
With regards to claim 9, Datema further disclose the controller 160 is further configured to determine a slump of the material present in the mixer drum based on the first acceleration signals and the second acceleration signals.  (See, paragraph [0039],[0047],[0054],[0055]).
With regards to claim 10, Datema et al. further discloses the controller 62 is further configured to determine at least one of an orientation and an angular speed of the mixer drum based on at least one of the first acceleration signals and the second acceleration signals paragraphs [0028],[0055], [0070],[0074],[0106],[0108]-[0110],[0113],[0117])
With regards to claims 13-14 and 16, the claims are commensurate in scope with claims 1-2,4 and are rejected for the same reasons as set forth above.
With regards to claims 19-20, the claims are directed to method claims and are commensurate in scope with the apparatus claims 1,4,9 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent Application Publication 2015/0355160 (Berman) or U.S. Patent Application Publication 2017/0361492 (Datema et al.) in view of U.S. Patent Application Publication 2017/0108421 (Beaupre et al.).
With regards to claim 3, the references, Berman and Datema et al., do not disclose the controller is further configured to filter the second acceleration signals based on the first acceleration signals.  However, to have employ such component like a filter is considered to have been a matter of choice possibilities and a well-known concept to remove unwanted information to provide a clearer output would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 10, the references, Berman and Datema et al., do not disclose the controller is further configured to determine at least one of an orientation and an angular speed of the mixer drum based on at least one of the first acceleration signals and the second acceleration signals.
Beaupre et al. discloses a system for obtaining rheological property value comprising, as illustrated in Figures 1-10, a mixer vehicle 1 comprising a mixer drum 2; a first acceleration sensor 65,72 (e.g. position sensor that can be a MEMS accelerometer positioned in electronic module 18 of the base 11 of probe 10; paragraph [0043]; Figures 3-4) and a second acceleration sensor 14,42 (e.g. load cell includes strain gauges to measure force positioned in inner member 15 of the probe 10; paragraph [0034]; Figure 3); the first acceleration sensor 65 is configured to produce first acceleration signals (paragraph [0043]) and the second acceleration sensor 14,42 is configured to measure accelerations within the mixer drum to produce second acceleration signals (paragraphs [0034],[0075],[0076]); a controller 62 configured to receive the first acceleration signals from the first acceleration sensor and second acceleration signals from the second acceleration sensor (paragraphs [0039],[0043]); determine a presence of material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraphs [0049],[0098],[0099],[0108],[0109]); determine one or more properties of the material within the mixer drum based on the first acceleration signals and the second acceleration signals (paragraph [0028],[0092]); the controller 62 is further configured to determine at least one of an orientation and an angular speed of the mixer drum based on at least one of the first acceleration signals and the second acceleration signals paragraphs [0028],[0055], [0070],[0074],[0106],[0108]-[0110],[0113],[0117]).  (See, paragraphs [0026] to [0119]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of determining at least one of an orientation and an angular speed of the mixer drum as suggested by Beaupre et al. to the system of either Berman or Datema et al. to have the ability to provide and determine the speed of the probe in the mixer drum responding to both gravity and any other acceleration such as centripetal acceleration and linear acceleration.  (See, paragraphs [0053] to [0055] of Beaupre et al.).
With regards to claim 11, Beaupre et al. further discloses solar panel (paragraph [0032]); however, the reference does not specify the claimed feature (e.g. the controller is further configured to automatically adjust an orientation of the mixer drum based on the orientation such that a solar panel disposed on the mixer drum points in an upwards direction.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of to adjust an orientation of the mixer drum based on the orientation such that a solar panel disposed on the mixer drum points in an upwards direction since it would be more beneficial to position the solar panel on the mixer drum pointing in an upward direction so that the solar panel can absorb sunlight to recharge the batteries.
With regards to claim 15, the claim is commensurate in scope with claim 3 and is rejected for the same reasons as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Davis, Radjy, Verdino, Bonilla Benegas, are related to mixer vehicle system for determining one or more properties within a mixer drum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861